Citation Nr: 1638086	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-23 011	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to higher disability ratings for service-connected lumbar strain, rated as 20 percent disabling prior to October 6, 2014, and as 40 percent disabling since.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to September 1975 and from December 2003 to February 2005, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to a disability rating higher than 20 percent for lumbar strain.  

In a November 2014 rating decision, the RO increased the disability rating for lumbar strain to 40 percent, effective October 6, 2014.

The Veteran testified at a hearing before the undersigned in April 2016.  

The issue of entitlement to service connection for degenerative joint disease of the lumbar spine has been raised by the record in a July 2014 VA Form 21-526EZ.  Notably, the prior July 2012 rating decision indicated that lumbar facet degenerative changes was not claimed by the Veteran, and thus was not considered in the rating decision.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA spine examination in October 2014.  The examiner indicated that he could not make a required determination of whether the Veteran had additional limitation in range of motion, endurance, joint function, and amount of pain in functional capacity during a flare-up without resorting to speculation, because the Veteran's statements in this regard were subjective.  The examiner's determination is contrary to applicable case law, and laws and regulations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The October 2014 VA examination report does not provide the results of such range of motion testing.

Finally, it appears that a complete copy of the Veteran's VA treatment records, dated since February 2012, has not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records, pertaining to treatment for lumbar spine disability dated since February 2012, from the G. V. Montgomery VA Medical Center.  

2.  Then, schedule the Veteran for a new VA spine examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.


A)  The examiner should report the Veteran's ranges of thoracolumbar spine motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B)  The examiner should determine the extent the thoracolumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss.  

The examiner must ask the Veteran if he has current flare-ups.  The examiner must also take into consideration prior reports of flare-ups of thoracolumbar spine disability, and to the extent possible, opine as to the amount of additional range-of-motion loss resulting from functional loss during flare-ups.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


